Citation Nr: 1534389	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an increased initial rating for left ear hearing loss, currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for right ear hearing loss and granted service connection for left ear hearing loss with an assigned noncompensable rating.  

The issue of entitlement to an increased initial rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right ear hearing loss did not manifest during, or as a result of, active military service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in May 2010 that provided information as to what evidence was required to substantiate his claim of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and private treatment records. 

The Veteran was afforded a VA examination August 2010.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the examiner references an audiogram as the Veteran' separation examination, there is no separation examination of record.  Rather, a review of the record shows that the examiner appeared to have referenced the October 1966 audiogram from the entrance examination.  The Board, however, does not find that this error undermines the opinion provided.  Therefore, an additional remand for another VA examination is not necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The Veteran contends that his right ear hearing loss is related to his active military service.

The August 2010 VA examination shows that the Veteran has a current diagnosis of right ear hearing loss disability for VA purposes.  Further, private audiograms dated from 1999 to 2010 show bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385.  

The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was a FA Basic (field artillery).  Additionally, the Veteran has submitted statements asserting his routine exposure to hazardous noises.  The Board finds him credible in this regard.  The Board further finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the Veteran's exposure to hazardous military noise is conceded and the claim now turns on whether the Veteran's current right ear hearing loss disability is related to his in-service noise exposure.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of right ear hearing loss.  The Veteran's October 1966 enlistment examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
n/a
10
LEFT

10
30
n/a
10

There was no audiological examination conducted at separation.  

The Veteran was afforded a VA examination in August 2008.  He reported that following service, he worked in a steel mill for 25 years, as a truck driver for 21/2 years, and as a bank vault attendant for 21/2 years.  Recreationally, he reported using carpentry tools and lawn mowing equipment.  The VA examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or the result of military service.  The examiner explained that right ear hearing acuity was normal at entrance and there were no significant threshold shifts shown in service.  Additionally, the examiner referenced a report of the Institute of Medicine which found no sufficient scientific basis for the existence of delayed onset hearing loss.

The weight of the evidence is against a finding that the Veteran's hearing loss is related to active service.  Although the Veteran currently suffers from right ear hearing loss for VA purposes, and although his exposure to hazardous military noise has been conceded, the August 2010 VA examiner's opinion weighs heavily against his contention that his hearing loss developed because of his military noise exposure.  

Although the Veteran may be sincere in his belief that his right ear hearing loss developed as a result of his in-service hazardous noise exposure, he has not contended and there is evidence of record to suggest that his right ear hearing loss developed during service, and he is not competent to provide an opinion regarding the etiology of his diagnosed right ear hearing loss, as such requires medical expertise.  See Layno, 6 Vet. App. at 469.  In this case, there is simply no medical evidence of record to support his contentions. 

Although a continuity of symptomatology could serve to establish the link between the current hearing loss and the in-service noise exposure; there is no evidence of such continuity in this case.  The Veteran has not reported continuity and the earliest contemporaneous evidence of any impairment of right ear hearing is reflected on a December 1999 audiological report, over 30 years following separation.  

Therefore, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss, and that therefore, the benefit-of-the-doubt rule, enunciated in 38 U.S.C.A. § 5107(b), is not for application. 


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran's last VA examination assessing the nature of his left ear hearing loss disability was five years ago.  A private audiometric evaluation conducted in March 2011 shows higher puretone thresholds than the August 2010 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to assess the current severity of his left ear hearing loss.  The claims file must be made available to the examiner.    

2.  After conducting any additional indicated development, readjudicate the issue remaining on appeal.  If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to reply.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


